DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a Continuation Application entered 08/11/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,292. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
US 11, 134,292
1. A method comprising: 
receiving, by a content-presentation device and on a channel to which the content- presentation device is tuned, a modifiable content-segment that is part of a linear sequence of content-segments transmitted by a content-distribution system on the channel, wherein the linear sequence of content-segments further comprises a first content-segment that sequentially precedes the modifiable content-segment, wherein the first content-segment includes an overlay content portion, and wherein the modifiable content-segment includes the overlay content portion and a non-overlay content portion; determining, by the content-presentation device, location data that identifies a location of the overlay content portion relative to the non-overlay content portion in one or more frames of the modifiable content-segment; and based on the determined location data, performing, by the content-presentation device and in connection with an upcoming content-replacement opportunity identified on the channel and associated with the modifiable content-segment, a content-replacement operation in which the content-presentation device replaces only the non-overlay content portion with supplemental content such that the content-presentation device generates and presents one or more resulting frames that each include the supplemental content and the overlay content portion.
1. A method comprising: 
identifying, on a channel on which a content-distribution system is scheduled to transmit a linear sequence of content-segments comprising a first content-segment sequentially followed by a modifiable content-segment, an upcoming content-modification opportunity for replacing the modifiable content-segment in the linear sequence of content-segments, wherein the first content-segment includes an overlay content portion, and wherein the modifiable content-segment includes the overlay content portion and a non-overlay content portion; responsive to identifying the upcoming content-modification opportunity on the channel, identifying a content-presentation device tuned to the channel; determining location data that identifies a location of the overlay content portion relative to the non-overlay content portion in one of more frames of the modifiable content-segment; and transmitting, to the identified content-presentation device, the determined location data to facilitate the content-presentation device performing, in connection with the identified upcoming content-modification opportunity on the channel, a content-replacement operation in which the identified content-presentation device replaces only the non-overlay content portion with supplemental content such that the content-presentation device generates and presents one or more resulting frames that each include the supplemental content and the overlay content portion.


Regarding Claim 1, as can be seen from the table above, the instant application claim is directed to a method implemented at a receiving end opposite to the patent claim directed to a method implemented at the transmitting end; one of ordinary skill in the art would recognize the difference between the two is not distinguishable enough to patentably distinct from each other. 

Instant Application
US 11, 134,292
8. A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising: 
receiving, on a channel to which a content-presentation device is tuned, a modifiable content-segment that is part of a linear sequence of content-segments transmitted by a content- distribution system on the channel, wherein the linear sequence of content-segments further comprises a first content-segment that sequentially precedes the modifiable content-segment, wherein the first content-segment includes an overlay content portion, and wherein the modifiable content-segment includes the overlay content portion and a non-overlay content portion; determining location data that identifies a location of the overlay content portion relative to the non-overlay content portion in one or more frames of the modifiable content-segment; and based on the determined location data, performing, in connection with an upcoming content-replacement opportunity identified on the channel and associated with the modifiable content-segment, a content-replacement operation in which the content-presentation device replaces only the non-overlay content portion with supplemental content such that the content- presentation device generates and presents one or more resulting frames that each include the supplemental content and the overlay content portion.
10. A non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising: 
identifying, on a channel on which a content-distribution system is scheduled to transmit a linear sequence of content-segments comprising a first content-segment sequentially followed by a modifiable content-segment, an upcoming content-modification opportunity for replacing the modifiable content-segment in the linear sequence of content-segments, wherein the first content-segment includes an overlay content portion, and wherein the modifiable content-segment includes the overlay content portion and a non-overlay content portion; responsive to identifying the upcoming content-modification opportunity on the channel, identifying a content-presentation device tuned to the channel; determining location data that identifies a location of the overlay content portion relative to the non-overlay content portion in one of more frames of the modifiable content-segment; and transmitting, to the identified content-presentation device, the determined location data to facilitate the content-presentation device performing, in connection with the identified upcoming content-modification opportunity on the channel, a content-replacement operation in which the identified content-presentation device replaces only the non-overlay content portion with supplemental content such that the content-presentation device generates and presents one or more resulting frames that each include the supplemental content and the overlay content portion.


Regarding Claim 8, as can be seen from the table above, the instant claim 8 is directed to a non-transitory computer-readable storage medium comprising instructions to implement a method at a receiving end opposite to the patent claim 10 directed to a non-transitory computer-readable storage medium comprising instructions to implement a method at the transmitting end; one of ordinary skill in the art would recognize the difference between the two is not distinguishable enough to patentably distinct from each other. 

Instant Application
US 11, 134,292
15. A computing system comprising: 
a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising: 
receiving, on a channel to which a content-presentation device is tuned, a modifiable content-segment that is part of a linear sequence of content-segments transmitted by a content-distribution system on the channel, wherein the linear sequence of content-segments further comprises a first content-segment that sequentially precedes the modifiable content-segment, wherein the first content-segment includes an overlay content portion, and wherein the modifiable content-segment includes the overlay content portion and a non-overlay content portion; determining location data that identifies a location of the overlay content portion relative to the non-overlay content portion in one or more frames of the modifiable content- segment; and based on the determined location data, performing, in connection with an upcoming content-replacement opportunity identified on the channel and associated with the modifiable content-segment, a content-replacement operation in which the content- presentation device replaces only the non-overlay content portion with supplemental content such that the content-presentation device generates and presents one or more resulting frames that each include the supplemental content and the overlay content portion.
16. A computing system comprising: 
a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising: 
identifying, on a channel on which a content-distribution system is scheduled to transmit a linear sequence of content-segments comprising a first content-segment sequentially followed by a modifiable content-segment, an upcoming content-modification opportunity for replacing the modifiable content-segment in the linear sequence of content-segments, wherein the first content-segment includes an overlay content portion, and wherein the modifiable content-segment includes the overlay content portion and a non-overlay content portion; responsive to identifying the upcoming content-modification opportunity on the channel, identifying a content-presentation device tuned to the channel; determining location data that identifies a location of the overlay content portion relative to the non-overlay content portion in one of more frames of the modifiable content-segment; and transmitting, to the identified content-presentation device, the determined location data to facilitate the content-presentation device performing, in connection with the identified upcoming content-modification opportunity on the channel, a content-replacement operation in which the identified content-presentation device replaces only the non-overlay content portion with supplemental content such that the content-presentation device generates and presents one or more resulting frames that each include the supplemental content and the overlay content portion.


Regarding Claim 15, as can be seen from the table above, the instant claim 15 is directed to a system implement a receiving method opposite to the patent claim 16 directed to a system implement a transmitting method; one of ordinary skill in the art would recognize the difference between the two is not distinguishable enough to patentably distinct from each other. 
The remaining dependent claims 2-7, 9-14 and 16-20 are rejected based on the dependency.

Allowable Subject Matter
7.	Claims 1-20 would be allowed if Obvious Double Patenting is overcome by filing a Terminal Disclaimer.

Conclusion
8.	Claim 1-20 are rejected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426